Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-0264
                         Lower Tribunal No. 14-29304
                            ________________


                        James S. Lavold, Inc., etc.,
                                    Appellant,

                                        vs.

                     Oracle Elevator Company, etc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica A. Diaz,
Judge.

     Law Offices of Orrin R. Beilly, LLC, and Orrin R. Beilly (Palm Beach
Gardens), for appellant.

      Sheldon R. Rosenthal, for appellee.


Before FERNANDEZ, LOGUE, and LINDSEY, JJ.

      PER CURIAM.
      Because the order on appeal awarding attorney’s fees pursuant to section

57.105, Florida Statutes (2020), fails to set forth the requisite findings that the claim

was frivolous and completely untenable, we reverse and remand for proceedings

consistent herewith. See MC Liberty Express, Inc. v. All Points Servs., Inc., 252

So. 3d 397, 403 (Fla. 3d DCA 2018) and cases cited therein (“The law is clear, in

order to grant such fees, the trial court must find that the action was frivolous or so

devoid of merit both on the facts and the law as to be completely untenable.”

(citations and internal quotation marks omitted)).

      Reversed and remanded.




                                           2